DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 27 is a relative term which renders the claim indefinite.  The term "substantially free of silver" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant specification, applicant discloses “the silver content is suitably low, particularly less than 0.3 wt%, preferably less than 0.1 wt%. Most preferably, the composition is substantially free of silver,” (Pg. 6, lines 3-5). This disclosure is not seen to be clarifying as there is no numerical range set forth to define the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-27, 31-35, 42-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi Izeki (JP2016026883A, hereinafter referred to as "Takashi") in view of Nakano et al. (JP2008284583A, hereinafter referred to as “Nakano”). The English language . 
Regarding claims 25-27, Takashi teaches a Pb-free middle-low temperature solder used for joining electronic parts and a substrate [0016, 0018], the alloy having a composition including ([0016, 0067] and Table 3 – Ex. 15):
Element
Instant claims 
Takashi Ex. 15
Relationship
Takashi ranges
Sn
58.0-62.0% (claim 25)
59.9%
Falls within 
50.0-70.0%

58.0-59.9% (claim 26)



Bi
38.0-41.0%
38.1%
Falls within 
Balance (19.1~49%)
Sb
0.01-2.0%
0.2%
Falls within 
Optionally 0.01-5.0%
Ni
0%
0%
Same 
Optionally 0.01-0.7%
Ag
<0.3% (claim 27)
0%
Falls within
Optionally 0.01-3.0%


	Although the Sn-Bi solder alloy of Takashi requires a Zn content of 1.0% or more [0016], the solder of Takashi is seen to fall within the scope of the chemical composition of the instant claims consisting essentially of the recited elements as an allowable Zn content of 0.1-1.0% is disclosed in the instant specification (Pg. 6 line 23). Furthermore, as Takashi includes a Zn content for lowering a solder alloy melting point and suppressing the progress of oxidation of the solder at the time of joining [0032], similar to the instant solder alloy disclosed in the specification as allowing for reflow at lower temperatures and significantly reduced oxidation compared to standard solder alloys (Pg. 6 lines 1-2 and 8-9), the Zn content in the solder alloy of Takashi is not seen to deviate from basic and novel characteristics the instant solder alloy. See MPEP 2111.03(III). 
	However, Takashi does not teach the solder alloy including 0.01-1 wt% Mn as claimed. 
	Nakano teaches a Bi-Sn solder alloy containing 0.01-0.5 wt% Mn [0009]. Nakano teaches Mn included in an amount of 0.01-0.5 wt% as being effective for producing a finer solder structure and improving bonding strength after bonding [0021]. 
	It would have been obvious to one of ordinary skill in the art to modify the solder Sn-Bi-Sb solder alloy of Takashi and include an Mn content as taught by Nakano in order to create a finer solder structure with improved bonding strength. 
Regarding claim 32, Takashi teaches producing solder paste from the solder alloys by mixing with a flux [0071], and further teaches a rosin-based flux composition including an activator and a solvent, and discloses non-halogen solvent and activator materials [0044-0048], such that it would have been obvious to one of ordinary skill in the art to select a halide-free flux for producing a solder paste of the alloy of Takashi. 
Regarding claim 33 and 45, Takashi discloses forming a joined body of an Ni layer on a Cu substrate by using a mask and printing individual solder paste samples, heating, and then cooling the substrate [0073-0074], such that it would have been obvious to one of ordinary skill in the art to use alloy sample 15 of Takashi as a solder paste in a selective soldering application, further rendering obvious a substrate soldered entirely with a single solder alloy. 
Regarding claims 31 and 42-43, Takashi teaches during a heating step, a heater temperature is set to 50ºC higher than the melting point of the solder alloys [0074], and teaches middle-low temperature solder alloys having melting points of about 140-230ºC [0003], suggesting solder application and reflow temperatures of about 190~280ºC. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claims 34-35, Takashi teaches sieving solder alloy powder to obtain solder alloy fine powder having a particle diameter of 20-50 µm to be used for the solder paste [0070]. Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi Izeki (JP2016026883A, hereinafter referred to as "Takashi") in view of Nakano et al. (JP2008284583A, hereinafter referred to as “Nakano”) as applied to claim 25 above, and further in view of Kurtz Ersa (NPL "Ersa Multi Wave..." hereinafter referred to as "Ersa"). 
Regarding claims 28-30, Takashi is silent on a selective soldering speeds as claimed. 
Ersa teaches a selective soldering system which functions at speeds from, when converted, 3.3-166.7 mm/s (Pg. 13). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Ersa teaches that the system provides economic, stable, and repeatable selective soldering processes with short cycle times and a high level of quality (Pg. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Takashi and used the selective soldering system of Ersa within the disclosed speed range in order to improve the cost-effectiveness, stability, repeatability, and quality of the soldering process. 
	
Claims 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi Izeki (JP2016026883A, hereinafter referred to as "Takashi") in view of Nakano et al. (JP2008284583A, hereinafter referred to as “Nakano”) as applied to claims 32 above, and further in view of Herron, et al. (NPL "Voiding Control at QFN Assembly" hereinafter referred to as "Herron"). 
Regarding claims 36-39, Takashi does not teach an electronic part to be a quad-flat no lead (QFN) type package. 
Herron teaches a QFN package with an exposed die pad co-planar with a plurality of contact pads and teaches that QFN packages offer a number of benefits including small size and weight, easy PCB trace routing, reduced lead inductance, and good thermal and electrical performance (Abstract and Fig. 1). Herron additionally discloses that QFN packages are highly susceptible to voiding issues (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the method of Takashi and used a QFN package with the solder alloy paste of Takashi in order to obtain a finished, joined body with good thermal and electrical performance. As the solder alloy of Takashi exhibits high resistance to void formation [0065], one of ordinary skill would have a reasonable expectation of success. 

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi Izeki (JP2016026883A, hereinafter referred to as "Takashi") in view of Nakano et al. (JP2008284583A, hereinafter referred to as “Nakano”) as applied to claim 32 above, and further in view of Lui, et al. (NPL "Reliability of BGA Assembled..." hereinafter referred to as "Lui"). 
Regarding claims 40-41, Takashi does not teach an electronic part being provided with solder balls of a SAC alloy. 
Lui teaches mixed soldering assemblies of BGAs with SAC305 solder balls assembled with 42Sn57Bi solder paste. Lui teaches these assemblies for low-cost and low-temperature soldering of PCBs. Lui further discloses reduced mechanical properties in the mixed joint to due brittleness caused by the Bi content in the SnBi alloy (Pg. 1083). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Takashi to use BGA assemble with SAC305 solder balls of Lui with the SnBi alloy paste of Takashi in order to reduce materials cost and energy requirements of the soldering process, and further, to obtain a mixed joint with improved mechanical properties due to the lower Bi content in the solder alloy of Takashi. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi Izeki (JP2016026883A, hereinafter referred to as "Takashi") in view of Nakano et al. (JP2008284583A, hereinafter referred to as “Nakano”) as applied to claim 25 above, and further in view of Tong, et al. (NPL "The Evolution of Organic Solderability Preservative..." hereinafter referred to as "Tong"). 
Regarding claim 44, Takashi is silent on providing the substrate with a finish of an organic preservative type (OSP). 
Tong teaches an OSP coating for use in lead-free soldering processes of Cu substrates (Pg. 43). Tong discloses the coating as having excellent oxidation resistance, thermal resistance, and solderability (Pg. 46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Takashi and coated the Cu substrate with the OSP coating of Tong in order to impart excellent oxidation resistance, thermal resistance, and solderability onto the substrate. 

Claims 25-27, 31, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (JP2008284583A, hereinafter referred to as “Nakano”) in view of Sakuyama et al. (JP2010167472A, hereinafter referred to as "Sakuyama"). The English language translations of Nakano and Sakuyama provided with this action are being relied upon. 
Regarding claim 25-27 and 46, Nakano teaches a method for joining chip-type electronic components to a ceramic substrate or printed wiring board using a solder paste [0001], the solder paste containing a metal alloy powder free of Pb, Ag, and Ni, and including only ([0009], Table 1): 
Element
Instant claims 
Nakano Ranges
Relationship
Sn
58.0-62.0% (claim 25)
Balance (1.5-69.99%)
Encompassing 

58.0-59.9% (claim 26)


Bi
38.0-41.0%
30-98%
Encompassing 
Mn
0.01-1.0%
0.01-0.5%
Falls within 


Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, Nakano teaches Bi included in amount of 30 wt% or more as being effective for securing high bond strength [0008]. 
However, Nakano does not teaching the solder alloy including 0.01-2.0 wt% Sb as claimed. 
Sakuyama teaches an Sn-Bi-Sb solder alloy containing 0.3-0.8 wt% Sb [0009]. Sakuyama teaches Sb included in an amount of 0.3-0.8 wt% as being effective for improving ductility of the solder alloy and bonding reliability between an electronic component and bonded circuit board [0022-0023]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sn-Bi-Mn solder alloy of Nakano and included an Sb content as taught by Sakuyama in order to improve ductility of the solder alloy and bonding reliability of a solder joint. 
Regarding claim 31, Nakano teaches preparing soldered samples by reflow heating having a peak temperature of 245ºC [0031].

Response to Arguments
Applicant's arguments filed 05/20/2021 with regards to the rejections under 35 U.S.C. over Takashi (JP2016026883A) have been fully considered but they are not persuasive.
Applicant argues that Takashi fails to teach or suggest the manganese concentration in the claims. However, as applied above in the 103 rejection of claim 25 over Takashi in view of Nakano, Takashi alone is not relied upon to meet the instant solder alloy, and the combined teachings of Takashi and Nakano are seen to render obvious a solder alloy with the amended Mn content of the instant claims. 
Applicant argues that as the present claims are directed to a lead-free solder alloy composition consisting essentially of Sn, Bi, Sb, and Mn, and claim 25 recites the terminology “consisting essentially of” while also not reciting zinc, the compositions of Takashi are outside the scope of the present claims due to the inclusion of zinc and Takashi’s disclosure of the Zn content causing a technical effect. The Examiner does not concur. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). See MPEP 2111.03(III). Applicant has only expressly excluded including Pb, Ag, and Ni in the instant solder alloy (claims 25 and 27), and Applicant’s own disclosure allows for a Zn content of 0.1-1.0% (Pg. 6 line 23). Furthermore, as Takashi includes a Zn content for lowering a solder alloy melting point and suppressing the progress of oxidation of the solder at the time of joining [0032], similar to the instant solder alloy disclosed in the specification as allowing for reflow at lower temperatures and significantly reduced oxidation compared to standard solder alloys (Pg. 6 lines 1-2 and 8-9), the Zn content in the solder alloy of Takashi is not seen to deviate from basic and novel characteristics the instant solder alloy, and still falls within the scope of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737  						/DUANE SMITH/                                                                                    Supervisory Patent Examiner, Art Unit 1737